DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 10/07/2021 has been entered. Claims 103-122 are pending in this US patent application. Claims 113-114 and 119-122 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Claims 103-112 and 115-118 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 05/05/2021 has been received and considered.

Withdrawn Objections/Rejections
	The objections to claims 104-110 and 115-118 for reciting abbreviations without first defining the abbreviations as set forth in the previous Office action is withdrawn in 
	The rejections of the claims under 35 U.S.C. 102(a)(1) set forth in the previous Office action are withdrawn in light of the amendment of 10/07/2021, which brought the limitations of allowable claims 104-110 into claim 103.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 113-114 and 119-122, which are directed to inventions that were non-elected without traverse.  Accordingly, claims 113-114 and 119-122 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:

Please cancel claims 113-114 and 119-122.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

As discussed in the previous Office action, the closest prior art to the claimed invention is found in the teachings of Maurer and Rosco. However, Maurer and Rosco do not teach or suggest the use of the multiple, highly specific test compositions recited in claim 103. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 103-112 and 115-118 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/14/2021